ELLISON, J.
Plaintiff was an employee of the defendant telephone company. He was injured while engaged in assisting in stringing some additional wires on the poles of the company. He brought this action for damages and obtained judgment in the trial court.
The objection to the judgment refers principally to the right of plaintiff to recover under the evidence. Since the verdict was for the plaintiff we will state in substance what the evidence in his behalf tended to *164prove'. He, and some others, were in defendant’s employ under the direction of one Watson. They were stringing wires connecting some strawberry beds in the suburbs of the city with the main exchange office, and in endeavoring to get there from a pole down into the office, it became necessary for some one to climb the pole to the height of about twenty feet from the ground and manipulate the. wire from that position. Plaintiff knew there were ‘ ‘ live wires ’ ’ on the pole, but Watson directed him to go up and do the work, at the same time assuring him that the wires were insulated and were safe. Plaintiff was equipped with climbers, that is, with steel straps fastened around his legs and sharp spurs at the side of his feet. Pie climbed the pole and in- endeavoring to adjust the wire, he, in some way, came in contact with a live or charged wire, which instantly knocked him from his hold and footing on the pole to the ground, whereby he was greatly injured. It does not appear definitely, however, how he came to come in contact with the wire. Defendant’s theory is that he cut into one of the charged wires with the steel spur on his foot. But the theory in his behalf is, and there was evidence tending to support it, that prior to this time the defendant had had the insulation of two of these wires stripped off for a short space within six inches of the pole and that his foot or leg came in contact with the wire at that place. The employee who. stripped off the insulation asked the foreman at the time if it should not be replaced and he was told to leave it exposed until they had more time. This was several days prior to the injury, but there was further evidence tending to show that the wires were left in such exposed condition until after plaintiff was hurt. It was shown that Watson stated that he was sorry he had not told plaintiff “about those uninsulated live wires. ’ ’
It is quite certain that if the story leading up to the injury and the manner it was brought about, as told by plaintiff and his witnesses, is to he believed, but one re-*165suit could follow and that is the result reached by the judgment in the trial court. It was for the jury to say whether matters detailed by plaintiff and his witnesses were true and whether the negligence thus shown against defendant was the proximate cause of the injury. Chambers v. Chester, 172 Mo. 461; Twohey v. Fruin, 96 Mo. 104; Dunn v. Railroad, 21 Mo. App. 198; 1 Shearman & Redfield on Neg. (5 Ed.), pp. 64-67; 1 Thompson Com. on Neg., sec. 161; Buswell on Personal Inj., sec. 98, p. 156.
We do not object to the general statements of the law of what knowledge and acts of plaintiff ‘ would throw upon himself the consequences of his conduct in defendant’s service; but they are not opposed to the view that the facts as shown in his behalf made a case against defendant. Though plaintiff knew that there were live or charged wires on the pole, he did not know that they had been left stripped of insulation. And the statement of his foreman that everything was safe and the order to him to go up the pole was an assurance that the wires were in proper condition. The law is so laid down in Bane v. Irwin, 172 Mo. 306-316.
It follows that the judgment should be affirmed.
All concur.